 



Exhibit 10.1



      

Execution Version


AMENDMENT NO. 2 AND WAIVER TO CREDIT AGREEMENT
     THIS AMENDMENT NO. 2 AND WAIVER TO CREDIT AGREEMENT (this “Amendment
Agreement”) is made and entered into as of September 30, 2005, by and among
LIBBEY GLASS INC., a Delaware corporation (the “US Borrower”), LIBBEY EUROPE
B.V., a company organized and existing under the laws of the Netherlands (the
“Dutch Borrower”, and together with the US Borrower, the “Borrowers”), EACH
LENDER SIGNATORY HERETO, and BANK OF AMERICA, N.A., as the administrative agent
for the Lenders (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer.
WITNESSETH:
     WHEREAS, the Administrative Agent, the lenders party thereto (collectively,
the “Lenders” and individually, a “Lender”) and the Borrowers have entered into
that certain Credit Agreement dated as of June 24, 2004 (as amended by Amendment
No. 1 and Waiver to Credit Agreement dated as of December 21, 2004 and as hereby
and from time to time amended, restated, supplemented, modified or replaced, the
“Credit Agreement”; capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have agreed to make and have made available to the
Borrowers a revolving credit facility in an aggregate principal amount of
$250,000,000; and
     WHEREAS, the Borrowers anticipate that the Borrowers will be in default of
the financial covenant set forth in Section 7.14(a) of the Credit Agreement
commencing as of September 30, 2005; and
     WHEREAS, the Borrowers have requested that certain terms of the Credit
Agreement be amended in the manner set forth herein, and that the financial
covenant default described above be waived effective as of the date hereof and
for a period from the date hereof through and including December 29, 2005, and
the Administrative Agent and the Lenders, subject to the terms and conditions
contained herein, have agreed to such amendment and waiver, to be effective as
of the date hereof; and
     WHEREAS, the Borrowers, the Administrative Agent and the Lenders
acknowledge that the terms of this Amendment Agreement constitute an amendment
and modification of, and not a novation of, the Credit Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and the
fulfillment of the conditions set forth herein, the parties hereby agree as
follows:
     1. Definitions. The term “Credit Agreement” or “Agreement” (as the case may
be) as used herein, in the Credit Agreement and in the other Loan Documents
shall mean the Credit Agreement as hereby amended and modified, and as further
amended, modified replaced or supplemented from time to time as permitted
thereby.

 



--------------------------------------------------------------------------------



 



     2. Amendments to and Restatements of Terms of the Credit Agreement. Subject
to the conditions hereof and upon satisfaction of the terms set forth in
Section 7, the Credit Agreement is hereby amended, effective as of the date
hereof, as follows:
     (a) Section 1.01 of the Credit Agreement is hereby amended by adding the
definition of “Available Amount”, in alphabetical order, to read as follows:
     “Available Amount” means,
     (a) through and including December 29, 2005, an amount equal to the lesser
of (A) $195,000,000 and (B) the Aggregate Commitments; and
     (b) thereafter, the Aggregate Commitments.
     (b) Section 1.01 of the Credit Agreement is hereby further amended to
restate the definition of “Letter of Credit Sublimit” in its entirety to read as
follows:
     “Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$30,000,000 and (b) the Available Amount. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Loan Commitments.
     (c) Section 1.01 of the Credit Agreement is hereby further amended to
restate the definition of “Negotiated Rate Loan Sublimit” in its entirety to
read as follows:
     “Negotiated Rate Loan Sublimit” means an amount equal to the lesser of (a)
$125,000,000 and (b) the Available Amount. The Negotiated Rate Loan Sublimit is
part of, and not in addition to, the Revolving Loan Commitments.
     (d) Section 1.01 of the Credit Agreement is hereby further amended to
restate the definition of “Offshore Currency Sublimit” in its entirety to read
as follows:
     “Offshore Currency Sublimit” means an amount equal to the lesser of (a)
$125,000,000 and (b) the Available Amount. The Offshore Currency Sublimit is a
part of, and not in addition to, the Revolving Loan Commitments.
     (e) Section 1.01 of the Credit Agreement is hereby further amended to
restate the definition of “Offshore Currency Swing Line Loan Sublimit” in its
entirety to read as follows:
     “Offshore Currency Swing Line Loan Sublimit” means the amount not at any
time to exceed the lesser of (a) $15,000,000 and (b) the Available Amount, as
designated by the US Borrower (by written notice to the Swing Line Lender at the
Applicable Swing Line Funding Office and to the Administrative Agent) from time
to time, but not more frequently than once each month. The Offshore

- 2 -



--------------------------------------------------------------------------------



 



Currency Swing Line Loan Sublimit is part of, and not in addition to, the
Revolving Loan Commitments.
     (f) Section 1.01 of the Credit Agreement is hereby further amended to
restate the definition of “US Swing Line Loan Sublimit” in its entirety to read
as follows:
     “US Swing Line Loan Sublimit” means an amount equal to (a) the lesser of
(i) $25,000,000 and (ii) the Available Amount minus (b) the Offshore Currency
Swing Line Loan Sublimit. The US Swing Line Loan Sublimit is part of, and not in
addition to, the Revolving Loan Commitments.
     (g) Section 2.01 (a) of the Credit Agreement is hereby amended to restate
the first sentence of such Section in its entirety to read as follows:
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans in Dollars (each such loan, a “Revolving Loan”) to the US
Borrower from time to time on any Business Day during the period from the
Effective Date to the Revolving Loan Termination Date, in an aggregate amount
not to exceed at any time the Revolving Loan Commitment of such Lender;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Dollar Equivalent of the Outstanding Revolving Credit Obligations shall not
exceed the Available Amount, and (ii) no Revolving Lender’s Pro Rata Share of
the Outstanding Revolving Credit Obligations (excluding any Negotiated Rate
Loans made by such Lender) shall exceed such Lender’s Revolving Loan Commitment.
     (h) Section 2.01 (b) of the Credit Agreement is hereby amended to restate
the first sentence of subsection (i) of such Section in its entirety to read as
follows:
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans in euro (each such loan, a “Offshore Currency Loan”) to the
Dutch Borrower from time to time on any Business Day during the period from the
Effective Date to the Revolving Loan Termination Date, in an aggregate amount
not to exceed at any time such Lender’s Pro Rata Share of the Offshore Currency
Sublimit; provided, however, that after giving effect to any Offshore Currency
Borrowing, (x) the Dollar Equivalent of the Outstanding Revolving Credit
Obligations shall not exceed the Available Amount, (y) the Dollar Equivalent of
the Outstanding Offshore Currency Obligations shall not exceed the Offshore
Currency Sublimit and (z) no Lender’s Pro Rata Share of the Dollar Equivalent of
the Outstanding Offshore Currency Obligations shall exceed such Lender’s Pro
Rata Share of the Offshore Currency Sublimit.
     (i) Section 2.03(a) of the Credit Agreement is hereby amended to restate
the last sentence of such Section in its entirety to read as follows:

- 3 -



--------------------------------------------------------------------------------



 



The US Borrower and Revolving Lenders acknowledge that (x) subject to the
proviso in the first sentence of this paragraph, notwithstanding the Revolving
Loan Commitment of any Revolving Lender, each Revolving Lender may, but shall
not be obligated to, make Negotiated Rate Loans as of any date in any aggregate
amount that would not cause the Outstanding Revolving Credit Obligations to
exceed the Available Amount then in effect (and for such purposes each Revolving
Lender may rely on the information provided by the US Borrower in the Notice of
Borrowing); and (y) Negotiated Rate Loans need not be made in accordance with
the Revolving Lenders’ Pro Rata Shares.
     (j) Section 2.04(a) of the Credit Agreement is hereby amended to restate
the first sentence of subsection (i) of such Section in its entirety to read as
follows:
Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.04, (1) from time to time on any Business Day during the
period from the Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the US
Borrower, and to amend or renew Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drafts under the Letters
of Credit; and (B) the Revolving Lenders severally agree to participate in
Letters of Credit issued for the account of the US Borrower; provided that no
L/C Issuer shall be obligated to make any L/C Credit Extension with respect to
any Letter of Credit, and no Lender shall be obligated to participate in, any
Letter of Credit if as of the date of such L/C Credit Extension, (x) the Dollar
Equivalent of the Outstanding Revolving Credit Obligations would exceed the
Available Amount, (y) such Lender’s Pro Rata Share of the Dollar Equivalent of
the Outstanding Revolving Credit Obligations (excluding the Outstanding Amount
of such Lender’s Negotiated Rate Loans) would exceed such Lender’s Revolving
Loan Commitment, or (z) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit.
     (k) Section 2.04(c) of the Credit Agreement is hereby amended to restate
the fourth sentence of subsection (i) of such Section in its entirety to read as
follows:
In such event, the US Borrower shall be deemed to have requested a Revolving
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Available Amount.
     (1) Section 2.06(a) of the Credit Agreement is hereby amended to restate
the first sentence of such Section in its entirety to read as follows:
Subject to the terms and conditions set forth herein, the Swing Line Lender
agrees to make (i) loans in Dollars to the US Borrower (each such Loan, a “US
Swing

- 4 -



--------------------------------------------------------------------------------



 



Line Loan”) and (ii) loans in euro to the Dutch Borrower (each such Loan, an
“Offshore Currency Swing Line Loan”) from time to time on any Business Day
during the period from the Effective Date to the Revolving Loan Termination Date
in an aggregate amount not to exceed at any time outstanding (x) as to all US
Swing Line Loans, the amount of the US Swing Line Loan Sublimit and (y) as to
Offshore Currency Swing Line Loans, the Offshore Currency Swing Line Loan
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Swing Line Lender’s Pro Rata Share of the Dollar Equivalent of the
Outstanding Amount of Revolving Loans, Offshore Currency Loans and Negotiated
Rate Loans plus the Pro Rata Share of the Outstanding Amount of L/C Obligations
of the Swing Line Lender in its capacity as a Lender of Revolving Loans and
Negotiated Rate Loans, may exceed the amount of such Lender’s Revolving Loan
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(1) the Dollar Equivalent of the aggregate Outstanding Revolving Credit
Obligations shall not exceed the Available Amount, (2) the Dollar Equivalent of
the Outstanding Offshore Currency Obligations shall not exceed the Offshore
Currency Sublimit, and (3) other than the Swing Line Lender, no Revolving
Lender’s Pro Rata Share of the Dollar Equivalent of the aggregate Outstanding
Revolving Credit Obligations shall exceed such Lender’s Revolving Loan
Commitment (excluding the Outstanding Amount of such Lender’s Negotiated Rate
Loans).
     (m) Section 2.06(c) of the Credit Agreement is hereby amended to restate
the third sentence of subsection (i) of such Section in its entirety to read as
follows:
Such request shall be made in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Available Amount and the Offshore Currency Sublimit, as applicable, and the
conditions set forth in Section 4.02.
     (n) Section 2.08(b) of the Credit Agreement is hereby amended to restate
such Section in its entirety to read as follows:
     (b) If for any reason, the Dollar Equivalent of the aggregate Outstanding
Revolving Credit Obligations exceed the Available Amount as in effect from time
to time in accordance with the terms hereof, the applicable Borrower shall
immediately prepay Revolving Loans, Offshore Currency Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess.
     (o) Section 7.01 of the Credit Agreement is hereby amended to add a proviso
to the end of such Section, to read as follows:
provided, further, however, that, notwithstanding the Permitted Liens otherwise
allowed pursuant to this Section 7.01, during the period from September 30, 2005

- 5 -



--------------------------------------------------------------------------------



 



through and including December 29, 2005 US Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly create, incur or
assume (X) additional Liens under subsection (i) or (Y) additional Liens under
subsection (q) hereof securing obligations in excess of $1,000,000.
     (p) Section 7.03 of the Credit Agreement is hereby amended to restate
subsection (e) of such Section in its entirety to read as follows:
     (e) Receivables Facility Attributed Indebtedness in an aggregate amount not
to exceed $75,000,000 at any time; provided, however, that during the period
from September 30, 2005 through and including December 29, 2005, Receivables
Facility Attributed Indebtedness may not exceed $0 at any time;
     (q) Section 7.14 of the Credit Agreement is hereby amended to restate
subsection (a) of such Section in its entirety to read as follows:
     (a) Leverage Ratio. Without limiting the provisions of Section 7.14(c),
permit the Leverage Ratio at any time to be greater than (i) from the Effective
Date through and including September 30, 2004, 3.50 to 1.00; (ii) from
October 1, 2004 through and including June 29 2005, 3.75 to 1.00; (iii) from
June 30, 2005 through and including September 29, 2005, 3.50 to 1.00; (iv) from
October 1, 2005 through and including March 30, 2006, 3.50 to 1.00; and (v) from
March 31, 2006 and continuing thereafter, 3.25 to 1.00.
     (r) Section 7.14 of the Credit Agreement is hereby amended to add a new
subsection (c) to such Section to read as follows:
     (c) Specified Date Leverage Ratio. Without limiting the provisions of
Section 7.14(a), permit the Leverage Ratio to be greater than 4.25 to 1.00 on
September 30, 2005.
     3. Waiver. Effective as of the date hereof and for a period from the date
hereof through and including December 29, 2005 (the “Waiver Period”), the
Administrative Agent and the undersigned Lenders hereby waive compliance with
the provisions of Section 7.14(a) of the Credit Agreement, as amended by this
Amendment Agreement (the “Section 7.14(a) Leverage Ratio”), at all times during
the Waiver Period. Upon the expiration of the Waiver Period, any Event of
Default that would have occurred during the Waiver Period for a failure to
comply with the Section 7.14(a) Leverage Ratio but for the waiver set forth in
this Section 3 shall be deemed to be no longer subject to an effective waiver to
the same extent as if the waiver requested herein had never been in effect;
provided, that the Borrowers shall not pay interest at the Default Rate pursuant
to Section 2.09(b) of the Credit Agreement for any Event of Default declared
upon the expiration of the Waiver Period for failure to comply with the Section
7.14(a) Leverage Ratio during the Waiver Period. The waiver set forth in this
Section 3 is limited to the extent specifically set forth above and shall in no
way serve to waive compliance with Section 7.14(a) of the Credit Agreement for
any period other than the Waiver Period or as at any other date or to

- 6 -



--------------------------------------------------------------------------------



 



waive any other terms, covenants or provisions of the Credit Agreement or any
other Loan Document, or any obligations of any Borrower, other than as expressly
set forth above.
     4. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges
and agrees to the amendments set forth herein and hereby confirms, reaffirms and
ratifies in all respects the Guaranties to which such Guarantor is a party
(including without limitation the continuation of such Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment Agreement and the amendments contemplated hereby) and the
enforceability of such Guaranty against such Guarantor in accordance with its
terms.
     5. Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, each Borrower hereby acknowledges and agrees
that the Credit Agreement and all of the other Loan Documents are hereby
confirmed and ratified in all respects and shall remain in full force and effect
according to their respective terms.
     6. Representations and Warranties. The US Borrower hereby certifies that
after giving effect to this Amendment Agreement:
     (a) The representations and warranties of the US Borrower contained in
Article V of the Credit Agreement, or which are contained in any document
furnished at any time under or in connection with the Credit Agreement, that are
qualified by materiality are true and correct on and as of the date hereof, and
each of the representations and warranties of the US Borrower contained in
Article V of the Credit Agreement, or which are contained in any document
furnished at any time under or in connection with the Credit Agreement, that are
not qualified by materiality are true and correct in all material respects on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct, or true and correct in all material respects, as the case may be,
as of such earlier date;
     (b) The Persons appearing as Guarantors on the signature pages to this
Amendment Agreement constitute all Persons who are required to be Guarantors
pursuant to the terms of the Credit Agreement and the other Loan Documents,
including without limitation all Persons who became Subsidiaries or were
otherwise required to become Guarantors after the Effective Date, and each of
such Persons has become and remains a party to a Guaranty as a Guarantor;
     (c) This Amendment Agreement has been duly authorized, executed and
delivered by each Borrower and each Guarantor party hereto and constitutes a
legal, valid and binding obligation of such parties, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and
     (d) After giving effect to this Amendment Agreement, no Default or Event of
Default exists.
     7. Conditions to Effectiveness. This Amendment Agreement shall not be
effective until the Administrative Agent has received to its reasonable
satisfaction each of the following:

- 7 -



--------------------------------------------------------------------------------



 



     (a) four (4) counterparts of this Amendment Agreement executed by the
Borrowers, the Administrative Agent and the Required Lenders;
     (b) payment of (i) all reasonable out of pocket fees and expenses of
counsel to the Administrative Agent incurred in connection with the execution
and delivery of this Amendment Agreement to the extent invoiced prior to the
date hereof; (ii) an upfront fee to each Lender executing this Amendment
Agreement by 5:00 p.m. (New York, New York time) on September 28, 2005, such
upfront fee for each such Lender’s own account in an amount as shall have been
separately agreed upon in writing; and (iii) all other fees agreed to be paid;
     (c) an executed copy of an amendment to the guaranty agreement by Libbey
Inc. relating to the US Borrower’s note purchase agreement, dated as of
March 31, 2003 and entered into with institutional investors covering the
issuance of the US Borrower’s senior notes maturing on March 31, 2008, March 31,
2010 and March 31, 2013, in form and substance satisfactory to the
Administrative Agent; and
     (d) such other documents, instruments and certificates as reasonably
requested by the Agent.
     Upon the satisfaction of the conditions set forth in this Section 7, this
Amendment Agreement shall be effective as of the date hereof.
     8. Counterparts. This Amendment Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     9. Governing Law. This Amendment Agreement shall in all respects be
governed by, and construed in accordance with, the laws of the State of New
York.
     10. Enforceability. Should any one or more of the provisions of this
Amendment Agreement be determined to be illegal or unenforceable as to one or
more of the parties hereto, all other provisions nevertheless shall remain
effective and binding on the parties hereto.
     11. No Novation. This Amendment Agreement is given as an amendment and
modification of, and not as a payment of, the Obligations of each Borrower under
the Credit Agreement and is not intended to constitute a novation of the Credit
Agreement. All of the indebtedness, liabilities and obligations owing by each
Borrower under the Credit Agreement shall continue.
     12. Successors and Assigns. This Amendment Agreement shall be binding upon
and inure to the benefit of each of the Borrowers, the Lenders and the
Administrative Agent and their respective successors, assigns and legal
representatives; provided, however, that the Borrowers, without the prior
consent of the Administrative Agent, may not assign any rights, powers, duties
or obligations hereunder.
     13. Expenses. Without limiting the provisions of Section 10.04 of the
Credit Agreement, the Borrowers agree to pay all reasonable out of pocket costs
and expenses

- 8 -



--------------------------------------------------------------------------------



 



(including without limitation reasonable legal fees and expenses) incurred
before or after the date hereof by the Administrative Agent and its Affiliates
in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment Agreement.
[Signature pages follow.]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 and
Waiver to Credit Agreement to be duly executed by their duly authorized
officers, all as of the day and year first above written.

              BORROWERS:
 
            LIBBEY GLASS INC.
 
       
 
  By:   /s/ Kenneth A. Boerger
 
       
 
  Name:   Kenneth A. Boerger
 
       
 
  Title:   Vice President and Treasurer
 
       
 
            LIBBEY EUROPE B.V.
 
       
 
  By:   /s/ PJ Buch
 
       
 
  Name:   PJ. Buch
 
       
 
  Title:   Managing Director
 
       
 
       
 
  By:   /s/ Kenneth G. Wilkes
 
       
 
  Name:   Kenneth G. Wilkes
 
       
 
  Title:   Director
 
       
 
       

Signature Page

 



--------------------------------------------------------------------------------



 



              GUARANTORS:
 
            LIBBEY GLASS INC.
 
       
 
  By:   /s/ Kenneth A. Boerger
 
       
 
  Name:   Kenneth A. Boerger
 
       
 
  Title:   Vice President and Treasurer
 
       
 
            LIBBEY INC.
 
       
 
  By:   /s/ Kenneth A. Boerger
 
       
 
  Name:   Kenneth A. Boerger
 
       
 
  Title:   Vice President and Treasurer
 
       
 
            THE DRUMMOND GLASS COMPANY
 
       
 
  By:   /s/ Kenneth A. Boerger
 
       
 
  Name:   Kenneth A. Boerger
 
  Title:   Vice President
 
            SYRACUSE CHINA COMPANY
 
       
 
  By:   /s/ Kenneth A. Boerger
 
       
 
  Name:   Kenneth A. Boerger
 
  Title:   Vice President
 
            WORLD TABLEWARE INC.
 
       
 
  By:   /s/ Kenneth A. Boerger
 
       
 
  Name:   Kenneth A. Boerger
 
  Title:   Vice President
 
       

Signature Page

 



--------------------------------------------------------------------------------



 



              LGA3 CORP.
 
       
 
  By:   /s/ Kenneth A. Boerger
 
       
 
  Name:   Kenneth A. Boerger
 
  Title:   Vice President
 
            LGA4 CORP.
 
       
 
  By:   /s/ Kenneth A. Boerger
 
       
 
  Name:   Kenneth A. Boerger
 
  Title:   Vice President
 
            LGFS INC.
 
       
 
  By:   /s/ Kenneth A. Boerger
 
       
 
  Name:   Kenneth A. Boerger
 
  Title:   Vice President
 
            LGAC LLC
 
       
 
  By:   /s/ Kenneth A. Boerger
 
       
 
  Name:   Kenneth A. Boerger
 
  Title:   Vice President
 
            TRAEX COMPANY
 
       
 
  By:   /s/ Kenneth A. Boerger
 
       
 
  Name:   Kenneth A. Boerger
 
  Title:   Vice President
 
            LGC CORP.
 
       
 
  By:   /s/ Kenneth A. Boerger
 
       
 
  Name:   Kenneth A. Boerger
 
  Title:   Vice President

Signature Page

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:
 
            BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:   /s/ Anthea Del Bianco
 
       
 
  Name:   Anthea Del Bianco
 
       
 
  Title:   Vice President
 
       

Signature Page

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and an L/C
Issuer
 
       
 
  By:   /s/ Thomas R. Durham
 
       
 
  Name:   Thomas R. Durham
 
       
 
  Title:   Senior Vice President
 
       

Libbey Glass, Inc. and Libbey Europe BV
Amendment No. 2 — Signature Page C742551

 



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK, as a Lender
 
       
 
  By:   /s/ Kevin Higgins
 
       
 
  Name:   Kevin Higgins
 
       
 
  Title:   Vice President
 
       

Signature Page

 



--------------------------------------------------------------------------------



 



              THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH, as a Lender
 
       
 
  By:   /s/ Tsuguyuki Umene
 
       
 
  Name:   Tsuguyuki Umene
 
  Title:   Deputy General Manager

Libbey Glass, Inc. and Libbey Europe BV
Amendment No. 2 — Signature Page

 



--------------------------------------------------------------------------------



 



              PNC BANK NATIONAL ASSOCIATION, as a Lender
 
       
 
  By:   /s/ Joseph G. Moran
 
       
 
  Name:   Joseph G. Moran
 
  Title:   Managing Director
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Libbey Glass, Inc. and Libbey Europe BV
Amendment No. 2 — Signature Page

 



--------------------------------------------------------------------------------



 



              THE BANK OF NOVA SCOTIA, as a Lender
 
       
 
  By:   /s/ Vicki Gibson
 
       
 
  Name:   Vicki Gibson
 
  Title:   Assistant Agent

Libbey Glass, Inc. and Libbey Europe BV
Amendment No. 2 — Signature Page

 



--------------------------------------------------------------------------------



 



              CITIZENS BANK OF PENNSYLVANIA, as a Lender
 
       
 
  By:   /s/ Debra L. McAllons
 
       
 
  Name:   Debra L. McAllons
 
       
 
  Title:   Senior Vice President
 
       

Signature Page

 



--------------------------------------------------------------------------------



 



              CREDIT INDUSTRIEL ET COMMERCIAL, as a Lender
 
       
 
  By:   /s/ Eric Dulot
 
       
 
  Name:   Eric Dulot
 
       
 
  Title:   Vice President
 
       
 
       
 
  By:   /s/ Albert M. Calo
 
       
 
  Name:   Albert M. Calo
 
       
 
  Title:   Vice President
 
       

Libbey Glass, Inc. and Libbey Europe BV
Amendment No. 2 — Signature Page

 



--------------------------------------------------------------------------------



 



              CALYON NEW YORK BRANCH, as a Lender
 
       
 
  By:   /s/ LEE E. GREVE
 
       
 
  Name:   LEE E. GREVE
 
       
 
  Title:   MANAGING DIRECTOR DEPUTY MANAGER
 
       
 
       
 
  By:   /s/ Joseph A. Philbin
 
       
 
  Name:   Joseph A. Philbin
 
       
 
  Title:   DIRECTOR
 
       

Libbey Glass, Inc. and Libbey Europe BV
Amendment No. 2 — Signature Page

 



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK, as a Lender
 
       
 
  By:   /s/ Michael R Miller
 
       
 
  Name:   Michael R Miller
 
       
 
  Title:   Executive Vice President
 
       

Libbey Glass, Inc. and Libbey Europe BV
Amendment No. 2 — Signature Page

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A., as a Lender
 
       
 
  By:   /s/ Steven P. Sullivan
 
       
 
  Name:   Steven P. Sullivan
 
       
 
  Title:   Vice President
 
       

Libbey Glass, Inc. and Libbey Europe BV
Amendment No. 2 — Signature Page

 



--------------------------------------------------------------------------------



 



              NATIONAL CITY BANK, as a Lender
 
       
 
  By:   /s/ Thomas E. Redmond
 
       
 
  Name   Thomas E. Redmond
 
  Title:   Senior Vice President

Signature Page

 



--------------------------------------------------------------------------------



 



              THE NORTHERN TRUST COMPANY, as a Lender
 
       
 
  By:   /s/ Preeti Jain
 
       
 
  Name   Preeti Jain
 
  Title:   Vice President

Libbey Glass, Inc. and Libbey Europe BV
Amendment No. 2 — Signature Page

 



--------------------------------------------------------------------------------



 



              LASALLE BANK MIDWEST NATIONAL ASSOCIATION, as a Lender
 
       
 
  By:   /s/ Ronald R. Valentine
 
       
 
  Name   Ronald R. Valentine
 
       
 
  Title:   FVP
 
       

Libbey Glass, Inc. and Libbey Europe BV
Amendment No. 2 — Signature Page

 



--------------------------------------------------------------------------------



 



              BANK LEUMI USA, as a Lender
 
       
 
  By:   /s/ Joung Hee Hong
 
       
 
  Name   Joung Hee Hong
 
       
 
  Title:   Vice President
 
       

Libbey Glass, Inc. and Libbey Europe BV
Amendment No. 2 — Signature Page

 